Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19        PageID.1   Page 1 of 42




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN

JANICE FREDERICKS,

      Plaintiff,
                                                Case No.: _____________
v.

TOUCHPOINT SUPPORT SERVICES,                    NOTICE OF REMOVAL
LLC,

      Defendant.


      Defendant TouchPoint Support Services, LLC (“TouchPoint”), by and

through counsel, files this Notice removing the action styled Janice Fredericks v.

TouchPoint Support Services, a foreign corporation, Case No. 2018-169364-NO,

from the Circuit Court for the County of Oakland, State of Michigan, to the United

States District Court for the Eastern District of Michigan. TouchPoint states the

following in support:

            I.     FACTUAL AND PROCEDURAL BACKGROUND

      1.     Plaintiff Janice Fredericks (“Plaintiff”) filed her Complaint and Jury

Demand (“Complaint”) on October 19, 2018, in the Circuit Court for the County of

Oakland, State of Michigan, Case No. 2018-169364-NO. A copy of the Complaint

is attached hereto as Exhibit A.
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19          PageID.2   Page 2 of 42



         2.    TouchPoint received the Complaint via certified mail to its registered

agent in East Lansing, Michigan, on November 13, 2018. [See Exhibit A at

Notice of Service of Process and Summons].

         3.    In her Complaint, Plaintiff alleged that on November 16, 2015, she

slipped and fell on a floor that had been recently cleaned, mopped or waxed at

Southfield Providence Hospital in Southfield, Michigan. [See Exhibit A at ¶¶ 5,

11, 13].

         4.    Plaintiff went on to allege that TouchPoint, a housekeeping service

company, was negligent in failing to warn her of the allegedly dangerous condition

of the floor. [See Exhibit A at ¶¶ 10-13].

         5.    In her Complaint, Plaintiff alleges negligence and premises liability

against TouchPoint based on her fall at Southfield Providence Hospital on

November 16, 2015. [See Exhibit A, Counts I and II].

   II.        PROCEDURAL REQUIREMENTS FOR REMOVAL ARE MET

         6.    Under 28 U.S.C. § 1446(b)(3), a “notice of removal may be filed”

within thirty (30) days “after receipt by the defendant, through service or

otherwise, of a copy of an amended pleading, motion, order or other paper from

which it may be first ascertained that the case is one which is or has become

removeable.”

         7.    Plaintiff did not specify the amount in controversy in her Complaint

and TouchPoint did not otherwise ascertain the amount in controversy until

                                           2
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19           PageID.3   Page 3 of 42



December 20, 2018, when Plaintiff admitted in response to TouchPoint’s discovery

requests that the amount in controversy exceeded $75,000.            [See Exhibit B,

Plaintiff’s Responses to TouchPoint’s Request for Admissions, at ¶16 and

Certificate of Service]; see also JHoman, LLC v. U.S. Sec. Assocs., Inc., 513 F.

Supp. 2d 913, 916 (E.D. Mich. 2007) (“The courts have recognized that discovery

responses may qualify as ‘other paper[s]’ that permit removal of a case that was

not initially removable.”) (citing cases).

      8.      This Notice is therefore timely under Rule 6(a) of the Federal Rules of

Civil Procedure and 28 U.S.C. § 1446(b) because it is filed within thirty (30) days

of TouchPoint first learning that the amount in controversy exceeds the sum or

value of $75,000.00. [See Exhibit B at ¶16 and Certificate of Service].

      9.      TouchPoint has included with this Notice of Removal “a copy of all

process, pleadings, and orders served upon” them in this action. [See Exhibit A;

Exhibit D, Defendant TouchPoint Support Services’ Answer to Plaintiff’s

Complaint and Jury Demand].

      10.     Venue is proper under 28 U.S.C. §§ 1441(a) and 1446(a) because this

Court, the United States District Court for the Eastern District of Michigan, is the

district and division within which the underlying state court action is pending.

      11.     There are no other parties to this action to join in or otherwise consent

to removal.



                                             3
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19           PageID.4   Page 4 of 42



      12.      This Court has original jurisdiction over this action under 28 U.S.C. §

1332(a) because there is complete diversity between the parties and the amount in

controversy exceeds the sum or value of $75,000, exclusive of interests and costs.

                   III.   DIVERSITY JURISDICTION EXISTS

      13.      Federal district courts have original jurisdiction based on diversity of

citizenship over “all civil actions where the matter in controversy exceeds the sum

or value of $75,000, exclusive of interests and costs, and is between” citizens of

different states. 28 U.S.C. § 1332(a).

      14.      Both jurisdictional requirements are satisfied here.

                  There is complete diversity between the parties.

      15.      Plaintiff is an individual and is domiciled in the State of Michigan.

[See Exhibit A at ¶ 1].

      16.      TouchPoint is a limited liability company whose citizenship depends

on the citizenship of each member of the company. Citizens Bank v. Plasticware,

LLC, 830 F. Supp. 2d 321, 325 (E.D. Ky. 2011) (“Sixth Circuit precedent holds

that ‘a limited liability company is not treated as a corporation and has the

citizenship of its members.’”) (quoting Homfeld II, LLC v. Comair Holdings, Inc.,

53 F. Appx. 731, 732 (6th Cir. 2002)). TouchPoint’s sole member is Compass

Group USA, Inc. (“Compass Group USA”). A corporation is a citizen of every

place in “which it is incorporated” and “where it has its principal place of

business[.]”     28 U.S.C. 1332(c)(1).          Compass Group USA is a Delaware

                                            4
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19          PageID.5    Page 5 of 42



corporation with its principal place of business in North Carolina. TouchPoint is

therefore a citizen of Delaware and North Carolina. TouchPoint was not, at the

time of the filing the Complaint, a citizen of the State of Michigan.

      17.    There is complete diversity of citizenship between the real parties in

interest in this case under 28 U.S.C. §§ 1332(a) and 1332(c).

                  The amount in controversy exceeds $75,000.

      18.    In her Complaint, Plaintiff claims various monetary damages but does

not set forth a specific sum. [See Exhibit A at ¶¶ 28-30]. TouchPoint may thus

“assert amount in controversy” in this Notice. 28 U.S.C. § 1446(c)(2).

      19.    Plaintiff’s prayer for relief in her Complaint requests judgment against

TouchPoint “. . . in an amount in excess of Twenty Five Thousand ($25,000.00)

Dollars, exclusive of costs, interest and attorney fees.” [See Exhibit A, Complaint

at p. 8, “WHEREFORE” clause and prayer].

      20.    On December 12, 2018, TouchPoint’s counsel served First Request

for Admissions to Plaintiff, which included a request for Plaintiff to “[a]dmit that

the amount in controversy in this lawsuit exceeds the sum or value of $75,000.00.”

[See Exhibit C, TouchPoint’s First Request for Admissions to Plaintiff, No. 16].

      21.    Plaintiff responded to TouchPoint’s First Request for Admissions on

December 20, 2018, and, in those responses, Plaintiff admitted that the amount in

controversy in this lawsuit exceeds the sum or value of $75,000. [See Exhibit B at

No. 16].

                                          5
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19         PageID.6   Page 6 of 42



      22.      The amount in controversy is therefore satisfied under 28 U.S.C. §§

1332(a) and 1446(c) because it exceeds the sum or value of $75,000. [See Exhibit

B at No. 16].



                                IV.    CONCLUSION

      23.      This Court has original jurisdiction over this action. The amount in

controversy is satisfied. No additional consent for removal is required.

      24.      By removing this action, TouchPoint does not waive any defenses

available to it under state or federal law.

      25.      A copy of this Notice was filed with the Circuit Court for the County

of Oakland, State of Michigan. A copy was served on Plaintiff as well.

      WHEREFORE, TouchPoint Support Services, LLC removes the action

styled Janice Fredericks v. TouchPoint Support Services, a foreign corporation,

Case No. 2018-169364-NO, from the Circuit Court for the County of Oakland,

State of Michigan, to the United States District Court for the Eastern District of

Michigan, and requests that this Court retain jurisdiction for all further

proceedings.




                                              6
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19    PageID.7   Page 7 of 42



Dated: January 3, 2019

                                        Respectfully submitted,

                                        /s/ Marcus R. Sanborn
                                        Marcus R. Sanborn (P69565)
                                        BLEVINS SANBORN JEZDIMIR ZACK PLC
                                        1842 Michigan Ave.
                                        Detroit, Michigan 48216
                                        Phone:      (313) 338-9500
                                        Email:      msanborn@bsjzlaw.com

                                        Attorneys for Defendant TouchPoint
                                        Support Services




                                    7
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19        PageID.8    Page 8 of 42



                         CERTIFICATE OF SERVICE

      I hereby certify that on January 3, 2019, the foregoing was filed via the
Court’s Electronic Filing System. Notice of this filing will be sent by operation of
the Court’s Electronic Filing System to all parties of record:

      William E. Gray, P45492
      COCHRAN, KROLL & ASSOCIATES, P.C.
      15510 Farmington Road
      Livonia, Michigan 48154
      Telephone: (734) 425-2400
      Facsimile: (734) 425-7885
      Email: wgray@cochranlaw.com

      Attorney for Plaintiff

                                             /s/ Marcus R. Sanborn
                                             Marcus R. Sanborn




                                         8
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19   PageID.9   Page 9 of 42




                    Exhibit
                      A
          Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                                PageID.10         Page 10 of 42




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 18958542
Notice of Service of Process                                                                            Date Processed: 11/13/2018

Primary Contact:           Cynthia Jones
                           Compass Group North America
                           2400 Yorkmont Rd
                           Charlotte, NC 28217-4511

Entity:                                       Touchpoint Support Services
                                              Entity ID Number 3290399
Entity Served:                                Touchpoint Support Services
Title of Action:                              Janice Fredericks vs. Touchpoint Support Services
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Personal Injury
Court/Agency:                                 Oakland County Circuit Court, MI
Case/Reference No:                            2018-169364-NO
Jurisdiction Served:                          Michigan
Date Served on CSC:                           11/13/2018
Answer or Appearance Due:                     28 Days
Originally Served On:                         CSC
How Served:                                   Certified Mail
Sender Information:                           William E. Gray
                                              734-425-2400

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
             Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                                             PageID.11            Page 11 of 42
                                                                        Original - Court                                        2nd copy - Plaintiff
       Approved, SCAO                                                   1st copy - Defendant                                    3rd copy - Return

              STATE OF MICHIGAN                                                                                                        CASE NO.
                              JUDICIAL DISTRICT
                          6th JUDICIAL CIRCUIT
                                                                            S U MMONS                             12018-169364-NO
                              COUNTY PROBATE

     Court address                                                                                                                           Court telephone no.
     1200 North Telegraph Road, Pontiac, Michigan 48341                                                                                     (248) 858-0582
     PlaintifPs name(s), address(es), and telephone no(s).                                  Defendant's name(s), address(es), and telephone no(s).
      JANICE FREDERICKS                                                                     TOUCHPOINT SUPPORT SERVICES
                                                                                            c% Resident Agent CSC-Lawyers Incoporating Service Co_
                                                                                   v        601 Abbot Road
                                                                                            East Lansing, MI 48823
►~
:w   Plaintiffs attorney, bar no., address, and telephone no.
M
~    WII,LIAME. GRAYP45492                         This case has bee          designa t d as an eFiling case. To review a copy of
N    Cochran, Kroll & Associates, P.C.
                                                   the Notice of Ma           jatory e F ling visit www.oakgov.com/efiling.
00
T-
     15510 Farmington Road
0    Livonia, MI 48154
N    (734) 425-2400
N
N    Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk
0
c-   along with your complaint and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed
     by the court clerk.
~
~
a)   Domestic Relations Case
U    ❑ There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
~
c      family members of the person(s) who are the subject of the complaint.
~    ❑ There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
0
U      the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case inventory
~      (form MC 21) listing those cases.
c
m    ❑ It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
~       the family or family members of the person(s) who are the subject of the complaint.
co
     Civil Case
     ❑ This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
     21 There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
       complaint.
     ❑ A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

        been previously filed in ❑ this court,               ❑                                                                                    Court, where

        it was given case number                                            and assigned to Judge
TA
        The action      ❑ remains ❑ is no longer pending.                                                S ~of CIRO&.r
❑                                                                                                                       C'
W                                                                                                                       \1
J_   Summons section comp
                        letedy
                             b court clerk.
LL
     NOTICE TO THE DEFENDANT: In the name of the people of the State of MichlgaT', you are-no.tifed:
     1. You are being sued.
     2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complatnf"#o #~1~ a.w~~t~en answer with the court and
        serve a copy on the other party or take other lawful action with the court (28rd8       ia were served by mail or you were
        served outside this state).
     3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
        demanded in the complaint.
     4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
        to help you fully participate in court proceedings, please contact the court immediately to make arrangements.

     Issue ate                           Expiration date*                     Court clerk
      10)22/2018                           JAN 18 2019                                      Lisa Brown
     *This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

     MC 01 (8/18) SUMMONS                                                                                 MCR 1.109(D), MCR 2.102(B), MCR 2.104, MCR 2.105
             Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                                           PageID.12          Page 12 of 42
                                                                                                                          SUMMONS
                                                                                                              Case No. 2018-169364-NO
                                                         PROOF OF SERVICE
     TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date
     of expiration on the order for second sumrrions. You must make and file your return with the court clerk. If you are unable to
     complete service you must return this original and all copies to the court clerk.

                                              CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE
                        ❑ OFFICER CERTIFICATE                                  OR                  ❑ AFFIDAVIT OF PROCESS SERVER
     I certify that I am a sheriff, deputy sherifP, bailiff, appointed                    Being first duly sworn, I state that I am a legally competen
     court officer, or attorney for a party (MCR 2.104[A][2]),                            adult who is not a parry or an officer of a corporate party,
     and that: (notarization not required)                                                and that: (notarization required)

     ❑ 1 served personally a copy of the summons and complaint.
~    ❑ 1 served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,
a      together with
                         List all documents served with the summons and complaint
M
~
N
00
v-                                                                                                                               on the defendant(s):
Cl
N    Defendant's name                                  Complete address(es) of service                                            Day, date, time
N
N
~
O
T—




     ❑ I have personally attempted to serve the summons and complaint, togetherwith any attachments, on the following defendant(s)
       and have been unable to complete service.
     Defendant's name                                  Complete address(es) of service                                           Day, date, time
                                                                                                                     i




     I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
~~   best of my information, knowledge, and belief.

p    Service fee           Miles traveled Fee                                     Signature
W    $                                   $
J_
                                                                                  Name (type or print)
LL   Incorrect address fee Miles traveled Fee             TOTAL FEE
     $                                   Is               $
                                                                                  Title

     Subscribed and swom to before me on                                              ,                                              County, Michigan.
                                                   Date

     My commission expires:                                          Signature:
                                  Date                                            Deputy court clerk/Notary public

     Notary public, State of Michigan, County of

                                                ACKNOWLEDGMENT OF SERVICE
     I acknowledge that I have received service of the summons and complaint, together with
                                                                                                                Attachments

                                                               on
                                                                    Day, date, time

                                                                         on behalf of
     Signature
      Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                        PageID.13        Page 13 of 42




                                                STATE OF MICHIGAN

                        IN THE CIRCUIT COURT FOR THE COUNTY OF OAKI AND

           JANICE FREDERICKS,                                   2018-169364-NO
                                                               JUDGE PHYLLIS C. MCMILLEN
                            Plaintiff,                            Case No. 18-          -NO

           -~Ts-                                                    Hon.
00
ki
U')        TOUCHPOINT SUPPORT SERVICES,                       This case has been designated as an eFiling
0          A foreign corporation
lii                                                           case. To review a copy of the Notice of
00
                            Defendant.                        Mandatory eFiling visit
0
N.                                                            www.oakgov.com/efiling.
cn
~--
~
O
v-         ViTT.T,IAM E. GRAY P45492
           COCHRAN, KROLL & ASSOCIATES, P.C.
           Attorne3T for Plaintiff
           15510 Farmington Road
           Livonia, Michigan 48154
           TEX: 734/425-2400
           FAX: 734/425-7885
           w=av,(a~cochranlaw.com


~                             PLAINTIFF'S COMPLAIIVT AND JUItY DEIVIAND

                                     There is no other pending or resolved civil
                                     action arising out of the transaction or
                                     occurrence alleged in this Complaint.

                   NOW COMES the above named Plaintiff, Janice Fredericks, by and through

           counsel, Cochran, Kroll & Associates, P.C., and complains against Defendant, TouchPoint
..O

❑         I Support Services, as follotivs:
w
J
LL                                            COMNIOl\T ALLEGATIONS

                   1.       Plaintiff, Janice Fredexicks, is a resident of the CitS, of Farmington, County of

          Oakland, State of Michigan.

                   2.       Defendant, TouchPoint Support Services, a foreign corporation with a

          resident agent, CSC-Lawyers Incorporating Service Co., 601 Abbot Road, East Lansing, MI 48823,
      Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                          PageID.14     Page 14 of 42




           provides housekeeping services which include labor for healthcare facilities such as Southfield

           Providence Hospital located in the City of Southfield, County of Oaldand, State of Michigan.

                   3.      Jurisdiction is proper in this court because of an incident that occurred on or

           about November 16, 2015, in the City of Southfield, County of Oakland, State of Miclugan.

                   4.      The amount in controversy is in excess of Twenty Five Thousand
 ~
..
LO         ($25,000.00) Dollars, exclusive of costs, interest and attorney fees.
0
ui
co                 5.      On or about November 16, 2015, Janice Fredericks was a business invitee
v-
0
N          while employed as a registered nurse by Southfield Providence Hospital, working on the
rn
~
~
0          postpartum third floor of Southf eld Providence Hospital which is located in the City of
T_

           Southfield, County of Oakland, State of Michigan.

                   6.      On the aforementioned date, she was working "the midnight shift" which

           ran from 7:00 p.m. through 7:00 a.m., the following morning.

                  7.       Special circumstances existed when Southfield Providence Hospital reduced

M
           the hallway lighting during the aforementioned timeframe to accommodate patients in

           nearby rooms.

                  8.       At approximately 3:30 a.m. on November 16, 2015, Janice Fredericks, after

          leaving a patient's room, was carrying a patient's medical tray and was walking towards a

           storage room commonly referred to as the "dirty utility room."
Iro
                  9.       The "dirty utility room" is a separate enclosed windowless room with a single
❑
w
J         doorway and door connecting to the main hallway making entrance into the room
LL

          unavoidable.

                  10.      Defendant, TouchPoint Support Services, was under contract with

          Southfield Providence Hospital to provide housekeeping services that included cleaning,

          mopping and waxing the hospital floors.


                                                           2
      Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                     PageID.15       Page 15 of 42




                  11.      On or about November 16, 2015, employees for Defendant, TouchPoint

           Support Services, were cleaning, mopping and waxing parts of the third floor of Southfield

           Providence Hospital.

                  11.     Defendant, TouchPoint Support SercTices, cleaned, mopped and/or waxed

           the floor area near the dirty utilitj, room prior to where Ms. Fredericks was walking at 3:30
i~
rAl
LO         a.m. on November 16, 2015 thereby making that pai-t of the floor slippery and dangerous for
0
lii
00         use.
'r-
O
N                  12.    Defendant, TouchPoint Support Services, failed to post any warning signs or
rn
r
1
O          place hazard cones to indicate that the floor near the dirty utility room located on the third
~

           floor of Southfield Providence Hospital had been recendy cleaned, mopped and/or waxed.

                  13.     As Janice Fredericks turned the corner from the main hallway leading to the

           dirty utility room, she was caused to slip and fall on the recently cleaned, mopped and/or

          waxed floor.

                  14.     As a direct and proximate result of the accidental injuries sustained in the

           above stated accident, Plaintiff, Janice Fredericks, sustained severe, permanent and serious

           personal injuiy to her left hand and has incm-red medical expenses and other expenses, by

          way of example and not by way of limitation, for:

                  a.      Reasonable and necessarjT medical expenses for care, recovery, or
                          rehabilitation;
❑
w                 b.      Lost wages; and
J_
LL.
                  C.      Pain and suffering.

                  15.     Defendant, TouchPoint Support Services, owed a duty to ensure that the

          floor that they were mopping, clea.ning and/or waxing was either properly dried before

          allowing persons access to the subject floor area and/or provide adequate warning to all



                                                        3
      Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                       PageID.16      Page 16 of 42




           persons using the hallway area and as a result of their negligence, directly and proximately

           causing Plaintiff to suffer serious and painful personal injuries.

                   WHEREFORE, Plaintiff, Janice Fredericks, respectfully requests that this Court

           issue a judgment against Defendant, TouchPoint Support SenTices, in favor of Plaintiff,

           Janice Fredericks, in an amount in excess of Twenty-Five Thousand Dollars ($25,000.00)
►
:1
~          plus interest, costs and attorney fees.
0
co                        COIJNT I— General and Active Negligence.of Defendant
~
0
N                  16.     Plaintiff incorporates by reference each and every preceding paragraph as
rn
r-
~
0          though fully stated herein.
f

                   17.     Upon information and belief, Defendant, TouchPoint Support Services, was

           responsible for cleaning, mopping and/or waxing the diird floor of the Southfield

           Providence Hospital on or about November 16, 2015.

                  17.      Defendant, TouchPoint Support Semices, as a permitted user of the

9          premises, owed a duty to Plaintiff, Janice Fredericks, as a business invitee to maintain the

           premises in a condition f t for the use intended by the business invitees as well as to keep the

           premise in reasonable repair during the period of time that it was cleaning, mopping and/or

          waxing the subject floor and to comply with all applicable health and safety laws of the state

          and local units of government where the premises was located and breached said statutory
~~

❑
          duty by way of illustration and to limitation:
l.0
_J
LL                a.      Defendant failed to maintain areas where business invitees regalarly
                          walk including the floor where Ms. Janice Fredericks slipped anci fell,
                          in a safe and reasonable condition, thus failing to allow Plaintiff to
                          safely walk on the subject floor;

                  b.      Defendant failed to warn Plaintiff, Janice Fredericks, that the subject
                          floor had been recently cleaned, mopped and waXed near the
                          entrance to the dirty utilits= room when they knew or should have
                          known that it was unsafe for use;


                                                           M
     Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                      PageID.17       Page 17 of 42




                  C.     Defendant failed to place and/or arrange warning signs and/or
                         hazard cones near the recently cleaned, mopped and/or waxed floor
                         thus creating a hidden defect or unreasonably dangerous harmful
                         condition to business invitees, such as Plaintiff;
                  d.     Defendant failed to inspect and discover the slippery floor condition
                         as described in (a), (b) and (c);

                  e.     Defendant failed to protect business invitees, including Plaintiff,
                         Janice Fredericks, from the dangerous and slippeiy floor condition
00
~                        Defendant created by the deaning, mopping and/or waxing of same;
LO
0
                  f.     Defendant failed to exercise due care and caution in the maintenance
co                       of the floor; and
T-
C7
N
rn
                  g.     Defendant failed to provide proper, safe and adequate access and
~                        egress to and from the dirty utility room.
0
T-
                  18.    Defendant, TouchPoint Support Services, failed to use warning signs, hazard

          cones and/or other materials to ensure that business invitees such as Plaintiff, Janice

          Fredericks, was warned and/or protected from the hidden defects and/or unreasonably

          dangerous conditions created by the cleaning, mopping and/or waxing of the floor.

                  19.    Defendant, TouchPoint Support Services, did not adequately inspect the
M
         floor to discover the unreasonable condition and/or hidden defect created by their cleaning,

         mopping and/or waxing of the floor.

                  20.    Defendant, TouchPoint Support Services, knew or should have known that

         by cleaning, mopping and/or waxing the floor, it would create a hidden defect and/or an
~I
         unreasonably dangerous condition that would cause serious harm to business invitees like
❑
w        Plaintiff.
J_
LL
                 21.     As a direct and proximate result of Defendant TouchPoint Support Services'

         breach of its duties, Plaintiff sustained serious and permanent personal injuries.

                                 COUN'7C II Premises Liability of Defendant

                 22.    Plaintiff incorporates by reference each and every preceding paragraph as

         though stated herein.
                                                        E
     Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                    PageID.18       Page 18 of 42




                  23.     Defendant, TouchPoint Support Services, was in control/possession of the

          third floor of the Southfield Providence Hospital on or about November 15, 2015 in order

          to clean, mop and/or wax the floor.

                  24.    The cleaned, mopped and waxed floor created a defective condition on the

          third floor of Southfield Hospital thereby making it unreasonably dangerous.
►
~
uO               25.     Defendant, TouchPoint Support Services, owed Plaintiff, Janice Fredericks,
0
00        an invitee, the duty to maintain the subject floor in a condition fit for reasonable use a.nd
~
a
N         breached said duty by way of illustration and not limitation:
rn
~
~
0                a.      Defendant failed to maintain areas where business invitees regularly
v-
                         walk including the floor where Ms. Janice Fredericks slipped and fell,
                         in a safe and reasonable condition, thus failing to allow Plaintiff to
                         safely walk on the subject floor;

                 b.      Defendant failed to warn Plaintiff, Janice Fredericks, that the subject
                         floor had been recently cleaned, mopped and `vaxed near the
                         enttrance to the dirty utility room when they knew or should have
                         known that it was unsafe for use;

M                        Defendant failed to place and/or arrange warning signs and/or
                         hazard cones near the recently cleaned, mopped and/or waxed floor
                         thus creating a hidden defect or unreasonably dangerous harmful
                         condition to business invitees, such as Plaintiff;

                 d.      Defendant failed to inspect and discover the slippery floor condition
                         as described in (a), (b) and (c);

                 e.      Defendant failed to protect business invitees, including Plaintiff,
TA                       Janice Fredericks, from the dangerous and slippery floor condition
                         Defendant created by the cleaning, mopping and/or waxing of same;
❑
W
J
LL               f.      Defendant failed to exercise due care atid caution in the maintenance
                         of the floor; and

                 g.      Defendant failed to provide proper, safe and adequate access and
                         egress to and from the dirty utility room.

                 26.     Defendant, Touchpoint Support Services, knew or should have known that

         the cleaning, mopping and/or waxing of the floor near the dirt5T utiliry room would create a


                                                        r-I
       Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                      PageID.19       Page 19 of 42




            hidden defect and/or unreasonably dangerous condition; and that failing to properly

            maintai.n and/or inspect the floor would create a defect and/or unreasonable condition of

            the floor dlat would cause business invitees, such as Plaintiff, serious and permanent injuries.

                    27. Defendant, TouchPoint Support SetjTices, breached all of the

            aforementioned duties and obligations which was the direct and proximate cause of Plaintiff
 C
 'Al
 LO        Janice Fredericks' injuries more specifically described herein.
 0
 iri
 co                                           COUN'T II — Damages
 ~
 O
 N                  28.      Plaintiff incorporates by reference each and every allegation as though fully
rn
~
1
0
T           stated herein.

                    29.      As a result of Defendant TouchPoint Support Services' negligence, Plaintiff,

           Janice Fredericks, sustained serious and permanent bodily injuries that have required

           significant medical treatment and may likely require future medical treatment, by way of

           illustration and not limitation:

10                 a.        Permanent damage to the trapezoid metacarpal joint of the left wrist;
                   b.        Permanent loss of grip strength;
                   C.        Permanent loss of fle~on;
                   d.        Post-surgical pain and suffering as a result of a CMC arthroplasty of her left
                             thumb on May 3, 2016;
                   e.        Loss of wage earning capacity;
                   f.        Extreme past and future pain and suffering;
                   g.        Embarrassment and humiliation from falling and injuring herself;
                   h.        Mental anguish and post-traumatic stress;
p                  i.        Loss of enjoyment of social and recreational pleasures; and
                   j.        Any other losses, injuries or damages that are discovered in the course of
❑
w                            litigation.
.J
l.L
                   30.       The above-described damages, losses and injuries are the direct and

           proxinate result of Defendant TouchPoint Support Services' negligence and the breaches of

           the aforementioned duties.




                                                           II
      Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                          PageID.20   Page 20 of 42




                    WHEREFORE, Plaintiff, Janice Fredericks, respectfully requests a judgment against

           Defendant, TouchPoint Support Services, in an amount in excess of Twenty Five Thousand

           ($25,000.00) Dollars, exclusive of costs, interest and attorney fees.

                                                           COCHRAN, KROLL & ASSOCIATES, P.C.

                                                            /S/WILLIAM E. GRAY
..—                                                        WILLIAM E. GRAY P45492
LO                                                         Attorney for Plaintiff
0                                                          15510 Farmington Road
00                                                         Livonia, Michigan 48154
r-                                                         (734) 425-2400
0
N
B~
~          Dated: October 19, 2018
0
vl-
                                                JURY DEMA,ND

                   NOW COMES the above named Plaintiff, Janice Fredericks, by and through

           counsel, Cochran, Kroll & Associates, P.C., and hereby demands trial by jury of the facts and

           issues of tlie subject litigation.

.~                                                         COCHRAN, KROLL & ASSOCIATES, P.C.
~

                                                            /S/WILLIAM E. GRAY
                                                           WIf LIAM E. GRAY P45492
                                                           Attorney for Plaintiff
                                                           15510 Farmington Road
                                                           Livonia, Michigan 48154
                                                           (734) 425-2400

7
ado       Dated: October 19, 2018
n
W
J_
LL.




                                                          N
                                                          .
                                                                                                                                                                                   Page 21 of 42 NEOPOST
                                                                                                                                                                                                                                         FIRST-CLASS MAIL
                                                                  Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                                             PageID.21
       William E. Gray, Esq.                                                                                                                                                                                 11/09l2018
       Cochran, Kroll & Associates, P.C.                                                                                                                                                                           0                    $®IV' 7.4 10
       15510 Farniington Road
       Livonia, MI 48154                                                                                                                                                                                         o   .~a . .
                                                                                                                                                                                                                                           ZIP 48154
                                                                                                                                                                                                                                         041 M11291511
                                                                                                                 9314 8699 0430 0052 7244 53
                                                                                                                  RETURN RECEIPT (ELECTRONIC)

                                                                                                                                                           ,




                                                                                                                                miminnwuuIauuruuuuoumnnmuna
                                                                                                                                Touchpoint Support Services
                                                                                                                                c/o Resident Agent CSC-Lawyers Incoporating
                                                                                                                                Service Co.
                                                                                                                                601 Abbot Road
                                                                                                                                East Lansing, MI 48823




       ..,~ ...~,,...                -•r~,,,o...             .,y~,r~,.n..
           m
~
                                                                                   Vid STOZ AON 60 Fd=[
                                                   _.em~..
    ...~s.+..."...+.'. ~s.... ~      -
                                      .a~•r" -               ~•~-~Nr-_             I T^f A A f Y 1 f 1RnL B Y~!'a 1^~.^. f
                                                                              y.
                                                                                                                       V X=
                                                                                                                         f]pf


~..,'~
   "s*~                     '~'.~•
       .,,~,-                                                          _
             ,..~.-»w,.~r*""


                                                                       =..-         -~•~"~n.,.~"P
       ._,..__,~.w'~            ~w-~,~..,.-„v'"_         ~.~w~'                                              ''^~..~..~.=-"''                                                                                                                       E7




                                                                                                                                                                                     (
                                                                                                                                                                              ~E1 ili4       ~ ~l i~~(E 3 :!'E   ~'~~~ 3~•E    .EE31E
                                                                                                                                                                                         ~,ti ii~
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19   PageID.22   Page 22 of 42




                     Exhibit
                       B
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                  PageID.23     Page 23 of 42



                                     STATE OF MICHIGAN

               IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

   JANICE FREDERICKS,

                   Plaintiff,                             Case No. 2018-169364-NO

   -vs-                                                   Honorable Phyllis C. McMillen

   TOUCHPOINT SUPPORT SERVICES, LLC,
   a foreign corporation,

                   Defendant.


   WILLIAM E. GRAY P45492                              MARCUS R. SANBORN P69565
   Cochran, Kroll & Associates, P.C.                   DAVID M. ZACK P69944
   Attorney for Plaintiff                              Blevins Sanborn Jezdimir Zack PLC
   15510 Farmington Road                               Attorneys for Defendant
   Livonia, Michigan 48154                             1842 Michigan Avenue
   TEL: 734/425-2400                                   Detroit, MI 48216
   FAX: 734/425-7885                                   TEL: 313/338-9500
   wgray@cochranlaw.com                                msaborn@bsjzlaw.com
                                                       dzack@bsjzlaw.com




                                                                                                   Document Submitted for Filing to MI Oakland County 6th Circuit Court.
      PLAINTIFF’S RESPONSES TO DEFENDANT TOUCHPOINT SUPPORT
               SERVICES’ FIRST REQUEST FOR ADMISSIONS

           NOW COMES Plaintiff, Janice Fredericks, by and through her attorneys, Cochran,

   Kroll & Associates, P.C., and for Plaintiff’s Responses to Defendant Touchpoint Support

   Services’ First Request for Admissions, states as follows:

           REQUEST NO 1:           Admit that, prior to the incident, you had notice of the

   condition of the property.

           RESPONSE: Plaintiff objects to the Request as being vague and ambiguous.

   Denied for the reason that it is untrue.

           REQUEST NO 2:           Admit that you have no evidence that defendant had notice
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                   PageID.24      Page 24 of 42



   of the condition of the property.

           RESPONSE: Plaintiff objects to the Request as being vague and ambiguous.

   Denied for the reason that it is untrue.

           REQUEST NO 3:            Admit that, prior to the incident, you had warning of the

   condition of the property.

           RESPONSE: Plaintiff objects to the Request as being vague and ambiguous.

   Denied for the reason that it is untrue.

           REQUEST NO 4:            Admit that, prior to the incident, you knew of the condition

   of the property.

           RESPONSE: Plaintiff objects to the Request as being vague and ambiguous.

   Denied for the reason that it is untrue.

           REQUEST NO 5:            Admit that defendant had no notice of the condition of the

   property.




                                                                                                     Document Submitted for Filing to MI Oakland County 6th Circuit Court.
           RESPONSE: Plaintiff objects to the Request as being vague and ambiguous.

   Denied for the reason that it is untrue.

           REQUEST NO 6:            Admit that your claimed injuries are the result of conditions

   that existed prior to the incident.

           RESPONSE: Denied for the reason that it is untrue.

           REQUEST NO 7:            Admit that you have no facts showing that defendant failed

   to use reasonable care.

           RESPONSE: Denied for the reason that it is untrue.

           REQUEST NO 8:            Admit that any condition of the property that you contend

   caused your injuries was open and obvious.

           RESPONSE: Denied for the reason that it is untrue.

                                                  2
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                      PageID.25      Page 25 of 42



           REQUEST NO 9:               Admit that you sustained no permanent injuries as a result of

   the incident.

           RESPONSE: Denied for the reason that it is untrue.

           REQUEST NO 10: Admit that you sustained no injuries that required medical

   care as a result of the incident.

           RESPONSE: Denied for the reason that it is untrue.

           REQUEST NO 11: Admit that you did not lose any wages or income as a result

   of the incident.

           RESPONSE: Denied for the reason that it is untrue.

           REQUEST NO 12: Admit that your earning capacity was not reduced or impaired

   as a result of the incident.

           RESPONSE: Admit in part and denied in part. Although Plaintiff admits to having

   a residual earning capacity, her overall earning capacity established at the time of her injury




                                                                                                        Document Submitted for Filing to MI Oakland County 6th Circuit Court.
   has been greatly reduced as a result of the injuries that she sustained from the subject

   incident described in plaintiff’s complaint.

           REQUEST NO 13: Admit that your ability to enjoy life has not been reduced or

   impaired as a result of the incident.

           RESPONSE: Denied for the reason that it is untrue.

           REQUEST NO 14: Admit that all of the injuries you are claiming in this lawsuit

   existed before the incident.

           RESPONSE: Denied for the reason that it is untrue.

           REQUEST NO 15: Admit that some of the injuries you are claiming in this

   lawsuit existed before the incident.

           RESPONSE: Denied for the reason that it is untrue.

                                                     3
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                   PageID.26       Page 26 of 42



          REQUEST NO 16: Admit that the amount in controversy in this lawsuit exceeds

   the sum or value of $75,000.00.

          RESPONSE: Admit.

                                                  COCHRAN, KROLL & ASSOCIATES, P.C.

                                                  _/S/WILLIAM E. GRAY_______________
                                                  WILLIAM E. GRAY P45492
                                                  Attorney for Plaintiff
                                                  15510 Farmington Road
                                                  Livonia, Michigan 48154
                                                  (734) 425-2400

   Dated: December 20, 2018

                                 CERTIFICATE OF SERVICE

   I hereby certify that the foregoing document has been served using the court’s e-filing service
   which will send notification of such filing to Defendant’s counsel.

                                                  /s/KIM P. MAWONG_________________
                                                  KIM P. MAWONG, LEGAL ASSISTANT




                                                                                                      Document Submitted for Filing to MI Oakland County 6th Circuit Court.




                                                 4
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19   PageID.27   Page 27 of 42




                     Exhibit
                       C
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                  PageID.28     Page 28 of 42



                             STATE OF MICHIGAN
             IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

JANICE FREDERICKS,                                 Case No. 2018-169364-NO
       Plaintiff,
v.                                                 Honorable Phyllis C. McMillen

TOUCHPOINT SUPPORT SERVICES,
     Defendant.

COCHRAN KROLL & ASSOCIATES, P.C.                   BLEVINS SANBORN JEZDIMIR ZACK PLC
William E. Gray (P45492)                           Marcus R. Sanborn (P69565)
15510 Farmington Rd.                               David M. Zack (P69944)
Livonia, MI 48154 (734) 425-2400                   1842 Michigan Ave.
wgray@cochranlaw.com                               Detroit, MI 48216
Counsel for Plaintiff                              (313) 338-9500
                                                   msanborn@bsjzlaw.com
                                                   dzack@bsjzlaw.com
                                                   Counsel for Defendant

                  DEFENDANT TOUCHPOINT SUPPORT SERVICES’
                  FIRST REQUEST FOR ADMISSIONS TO PLAINTIFF

        COMES NOW Defendant TouchPoint Support Services, LLC (“TouchPoint”), by and




                                                                                                     Document Submitted for Filing to MI Oakland County 6th Circuit Court.
through undersigned counsel, pursuant to Michigan Rules of Civil Procedure, Rule 2.312, and

propounds this First Request for Admissions to Plaintiff Janice Fredericks (“Plaintiff”), to be

answered fully and completely in writing and under oath, within thirty (30) days from the date of

receipt hereof. These requests shall be deemed continuing so as to require supplemental answers

between the time answered and the time of trial.

                                       INSTRUCTIONS

        1.    If the response to the whole of a request is not known, so state, and respond to the

part known. If the response to a request or a part thereof is only partly known, provide all

responsive information known and specify wherein your response is or may not be complete due

to your lack of knowledge. If exact dates, amounts, other figures or facts are not known, but you

have information permitting you to make an approximate or estimated response, make such


                                                   1
9030864 v1
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                 PageID.29     Page 29 of 42



response and indicate that it is an approximation or estimate because more precise information is

not known to you.

        2.      If any information required to respond to any request is withheld because you

claim that such information is privileged or is contained in a privileged document and/or

communication, identify the privilege being asserted, the names of the participants of each

alleged communication, state the basis upon which the privilege is claimed, identify each such

document and/or communication, the general subject matter of such privileged communication

and the portion of these Requests to which each document or communication is responsive.

                                         DEFINITIONS

        1.      “Act” means each and every action and specifically includes each and every

omission to act or to take action.

        2.      “You,” or “your” refers to Plaintiff Janice Fredericks to whom these requests are




                                                                                                    Document Submitted for Filing to MI Oakland County 6th Circuit Court.
addressed, and all of her agents, representatives, servants, employees, insurers and, unless

privileged, its attorneys.

        3.      “TouchPoint” refers to Defendant TouchPoint Support Services, LLC, and

includes its agents, representatives, or employees.

        4.      “Document(s)” means all written, printed, recorded or graphic matter,

photographic matter, sound reproductions, or any other retrievable data (whether taped, or

encoded electrostatically, electromagnetically or otherwise) from whatever source derived and

by whomever prepared, produced, reproduced, decimated or made; without limiting the

foregoing, the word “document(s)” includes the original and any non-identical copy (such as

copies that have handwritten comments on them) and also every draft and proposed draft of all

memoranda, notes of meetings, telegrams, telexes, “voice mail” recordings, writings, books,

bulletins, notices, instructions, letters, telephone and other messages, transcripts or notes of

                                                 2
9030864 v1
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                  PageID.30      Page 30 of 42



telephone conversations and conferences, telephone logs, diaries, notebooks, recordings,

transcripts, affidavits, depositions, minutes, agendas, notes, notations, working papers, reports,

inter- and intra-office communications, summaries, estimates, progress reports, films, pictures,

photographs, slides, diary books and calendars, tape recording, videotapes, motion picture films,

microfilm, microfiche, and any other writings of documentary material of any nature whatsoever,

together with any attachments thereto and enclosures therewith.

        5.      “Person” or “persons” shall mean any natural person and any other entity,

including but not limited to, firms, corporations, associations, partnerships, proprietorships,

entities, commissions, boards, department or instrumentality, joint ventures and trusts,

governments, governmental agencies or bodies, or other form of legal or business entity.

        6.      “Identity,” “identify” or “identification,” when used in reference to an individual

person means to state the person’s full name, present address and telephone number, present or




                                                                                                       Document Submitted for Filing to MI Oakland County 6th Circuit Court.
last known position and business affiliation, and employment and business affiliation at the time

in question.

        7.      “Identity,” “identify” or “identification,” when used in reference to a document

means to state the date and author, type of document, or other means of identifying the

document, its location and the name and address of the document’s current custodian.

        8.      “Incident(s)” refers to the alleged circumstances and events surrounding the

incident as alleged in Plaintiff’s Complaint.

        9.      “Complaint” means Plaintiff’s original Complaint filed in this action and any

amendments thereto.

                                REQUESTS FOR ADMISSION

        REQUEST NO. 1:         Admit that, prior to the incident, you had notice of the condition of

the property.

                                                 3
9030864 v1
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                   PageID.31      Page 31 of 42



        RESPONSE:

        REQUEST NO. 2:           Admit that you have no evidence that defendant had notice of the

condition of the property.

        RESPONSE:

        REQUEST NO. 3:           Admit that, prior to the incident, you had warning of the condition

of the property.

        RESPONSE:

        REQUEST NO. 4:           Admit that, prior to the incident, you knew of the condition of the

property.

        RESPONSE:

        REQUEST NO. 5:           Admit that defendant had no notice of the condition of the

property.




                                                                                                       Document Submitted for Filing to MI Oakland County 6th Circuit Court.
        RESPONSE:

        REQUEST NO. 6:           Admit that your claimed injuries are the result of conditions that

existed prior to the incident.

        RESPONSE:

        REQUEST NO. 7:           Admit that you have no facts showing that defendant failed to use

reasonable care.

        RESPONSE:

        REQUEST NO. 8:           Admit that any condition of the property that you contend caused

your injuries was open and obvious.

        RESPONSE:




                                                   4
9030864 v1
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                PageID.32     Page 32 of 42



        REQUEST NO. 9:         Admit that you sustained no permanent injuries as a result of the

incident.

        RESPONSE:

        REQUEST NO. 10: Admit that you sustained no injuries that required medical care as a

result of the incident.

        RESPONSE:

        REQUEST NO. 11: Admit that you did not lose any wages or income as a result of the

incident.

        RESPONSE:

        REQUEST NO. 12: Admit that your earning capacity was not reduced or impaired as a

result of the incident.

        RESPONSE:




                                                                                                   Document Submitted for Filing to MI Oakland County 6th Circuit Court.
        REQUEST NO. 13: Admit that your ability to enjoy life has not been reduced or

impaired as a result of the incident.

        RESPONSE:

        REQUEST NO. 14: Admit that all of the injuries you are claiming in this lawsuit

existed before the incident.

        RESPONSE:

        REQUEST NO. 15: Admit that some of the injuries you are claiming in this lawsuit

existed before the incident.

        RESPONSE:

        REQUEST NO. 16: Admit that the amount in controversy in this lawsuit exceeds the

sum or value of $75,000.00.



                                                5
9030864 v1
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19      PageID.33   Page 33 of 42



        RESPONSE:




Dated:_December 12, 2018                  Respectfully submitted,

                                         By: /s/David M. Zack
                                         Marcus R. Sanborn (P69565)
                                         David M. Zack (P69944)
                                         BLEVINS SANBORN JEZDIMIR ZACK
                                         PLC
                                         1842 Michigan Avenue
                                         Detroit, Michigan 48216
                                         Telephone: (313) 338-9500
                                         Facsimile: (313) 338-9500
                                         Email: dzack@bsjzlaw.com

                                   Attorney for Defendant TouchPoint Support
                                   Services




                                                                                     Document Submitted for Filing to MI Oakland County 6th Circuit Court.




                                     6
9030864 v1
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                 PageID.34      Page 34 of 42



                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing pleading has been served via electronic mail

on December 12, 2018, to the following:

William E. Gray, P45492
COCHRAN, KROLL & ASSOCIATES,
P.C.
15510 Farmington Road
Livonia, Michigan 48154
Telephone: (734) 425-2400
Facsimile: (734) 425-7885
Email: wgray@cochranlaw.com

Attorney for Plaintiff


                                                    /s/David M. Zack
                                                    David M. Zack




                                                                                                     Document Submitted for Filing to MI Oakland County 6th Circuit Court.




                                                7
9030864 v1
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19   PageID.35   Page 35 of 42




                     Exhibit
                       D
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                  PageID.36      Page 36 of 42



                                     STATE OF MICHIGAN

                 IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND

JANICE FREDERICKS,

                 Plaintiff,                      Case No. 2018-169364-NO
vs.
                                                 Honorable Phyllis C. McMillen
TOUCHPOINT SUPPORT SERVICES,
A foreign corporation

                 Defendant.


William E. Gray                                      Marcus R. Sanborn (#P69565)
COCHRAN, KROLL & ASSOCIATES, PC                      BLEVINS SANBORN JEZDIMIR ZACK PLC
Attorneys for Plaintiff                              Attorneys for Defendant
15510 Farmington Road                                1842 Michigan Ave.
Livonia, Michigan 48154                              Detroit, Michigan 48216
Pphone: (734) 425-2400                               Phone: (313) 338-9500
Email: wgray@cochranlaw.com                          Email: msanborn@bsjzlaw.com


               DEFENDANT TOUCHPOINT SUPPORT SERVICES’ ANSWER TO




                                                                                                    Document Submitted for Filing to MI Oakland County 6th Circuit Court.
                    PLAINTIFF’S COMPLAINT AND JURY DEMAND

          Defendant TouchPoint Support Services, LLC (“TouchPoint”) (erroneously sued here as

“TouchPoint Support Services, A foreign corporation”), by and through undersigned counsel,

answers Plaintiff’s Complaint and Jury Demand (“Complaint”) as follows:

          1.     TouchPoint is without sufficient knowledge or information to form a belief as to

the truth of the allegations in paragraph 1 of the Complaint and it therefore denies them.

          2.     TouchPoint admits that it is a foreign limited liability company with a resident

agent at CSC-Lawyers Incorporating Service, 601 Abbott Road, East Lansing, Michigan, and

that it was contracted to provide certain housekeeping services at Southfield Providence Hospital

in the City of Southfield, County of Oakland, State of Michigan.           The remainder of the

allegations in paragraph 2 of the Complaint are denied.




9049281
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                   PageID.37      Page 37 of 42



          3.     TouchPoint admits that the Court has subject matter jurisdiction over this lawsuit

and personal jurisdiction over it but denies the remaining allegations, if any, in paragraph 3 of

the Complaint.

          4.     TouchPoint is without sufficient knowledge or information to form a belief as to

the truth of the allegations in paragraph 4 of the Complaint and it therefore denies them.

          5.     The allegations in paragraph 5 of the Complaint state legal conclusions that do not

require a response from TouchPoint. If a response is required, then TouchPoint admits, upon

information and belief, that Plaintiff was employed by Southfield Providence Hospital at the time

of the alleged occurrence but is without sufficient knowledge or information to form a belief as

to the truth of the remaining allegations in paragraph 5 of the Complaint and it therefore denies

them.

          6.     TouchPoint is without sufficient knowledge or information to form a belief as to

the truth of the allegations in paragraph 6 of the Complaint and it therefore denies them.




                                                                                                       Document Submitted for Filing to MI Oakland County 6th Circuit Court.
          7.     TouchPoint is without sufficient knowledge or information to form a belief as to

the truth of the allegations in paragraph 7 of the Complaint and it therefore denies them.

          8.     TouchPoint is without sufficient knowledge or information to form a belief as to

the truth of the allegations in paragraph 8 of the Complaint and it therefore denies them.

          9.     TouchPoint admits that such a utility room exists but denies the remaining

allegations in paragraph 9 of the Complaint.

          10.    TouchPoint admits that it was contracted to provide certain housekeeping services

at Southfield Providence Hospital but it denies any characterization of the contract and it denies

the remaining allegations in paragraph 10 of the Complaint.

          11.    TouchPoint denies the allegations in the first paragraph 11 of the Complaint.




                                                  2
9049281
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                  PageID.38      Page 38 of 42



          11.    TouchPoint is without sufficient knowledge or information to form a belief as to

the truth of the allegations in the second paragraph 11 of the Complaint and it therefore denies

them.

          12.    TouchPoint denies the allegations in Paragraph 12 of the Complaint.

          13.    TouchPoint is without sufficient knowledge or information to form a belief as to

the truth of the allegations in paragraph 13 of the Complaint and it therefore denies them.

          14.    TouchPoint denies the allegations in Paragraph 14 of the Complaint, including

subparts a. through c.

          15.    The allegations in paragraph 15 of the Complaint state legal conclusions to which

no response is required. If a response is required, then TouchPoint admits that it contracted to

provide certain housekeeping services at Southfield Providence Hospital but it denies any

characterization of the contract and it denies the remaining allegations in paragraph 15 of the

Complaint.




                                                                                                      Document Submitted for Filing to MI Oakland County 6th Circuit Court.
          Further answering, TouchPoint denies that Plaintiff is entitled to any judgment or relief

requested in the “WHEREFORE” clause following paragraph 15 of the Complaint and demands

that the Complaint be dismissed and judgment entered for TouchPoint, together with costs.

                    COUNT I – General and Active Negligence of Defendant

          16.    TouchPoint restates and incorporates by reference the above answers to

paragraphs 1 through 15 of the Complaint as if fully set forth herein.

          17.    TouchPoint admits that it contracted to provide certain housekeeping services at

Southfield Providence Hospital but it denies any characterization of the contract and it denies the

remaining allegations in the first paragraph 17 of the Complaint.

          17.    The allegations in the second paragraph 17 of the Complaint state legal

conclusions to which no response is required. If a response is required, then TouchPoint denies



                                                  3
9049281
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                    PageID.39     Page 39 of 42



the allegations in the second paragraph 17 of the Complaint, including subparts a. through g., and

expressly denies that it is liable for any injury or damages alleged by Plaintiff.

          18.   TouchPoint denies the allegations in Paragraph 18 of the Complaint.

          19.   TouchPoint denies the allegations in Paragraph 19 of the Complaint.

          20.   TouchPoint denies the allegations in Paragraph 20 of the Complaint.

          21.   TouchPoint denies the allegations in Paragraph 21 of the Complaint.

                          COUNT II – Premises Liability of Defendant

          22.   TouchPoint restates and incorporates by reference the above answers to

paragraphs 1 through 21 of the Complaint as if fully set forth herein.

          23.   TouchPoint denies the allegations in Paragraph 23 of the Complaint.

          24.   TouchPoint denies the allegations in Paragraph 24 of the Complaint.

          25.   The allegations in paragraph 25 of the Complaint state legal conclusions to which

no response is required. If a response is required, then admits that it contracted to provide




                                                                                                      Document Submitted for Filing to MI Oakland County 6th Circuit Court.
certain housekeeping services at Southfield Providence Hospital but it denies any

characterization of the contract and it denies the remaining allegations in paragraph 25, including

subparts a. through g., and expressly denies that it is liable for any injury or damages alleged by

Plaintiff.

          26.   TouchPoint denies the allegations in Paragraph 26 of the Complaint.

          27.   TouchPoint denies the allegations in Paragraph 27 of the Complaint.

                                    COUNT II (sic) - Damages

          28.   TouchPoint restates and incorporates by reference the above answers to

paragraphs 1 through 27 of the Complaint as if fully set forth herein.

          29.   TouchPoint denies the allegations in Paragraph 29 of the Complaint, including

subparts a. through j.



                                                  4
9049281
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                    PageID.40      Page 40 of 42



          30.    TouchPoint denies the allegations in Paragraph 30 of the Complaint.

          Further answering, TouchPoint denies that Plaintiff is entitled to any judgment or relief

requested in the “WHEREFORE” clause following paragraph 30 of the Complaint and demands

that the Complaint be dismissed and judgment entered for TouchPoint, together with costs.

                                   AFFIRMATIVE DEFENSES

          TouchPoint asserts that Plaintiff’s claims are barred, in whole or in part, by the defenses

set forth below. By setting forth these defenses, TouchPoint does not assume the burden of

proving any fact, issue, or element where such burden properly belongs to Plaintiff. Moreover,

nothing herein stated is intended or shall be construed as an acknowledgement that any particular

issue or subject matter is relevant to Plaintiff’s allegations. TouchPoint reserves the right to

adopt and assert any additional defenses raised or asserted by any other defendant named herein,

if any, and to supplement this Answer to assert any additional defenses that may become evident

or appreciated after investigation and discovery in this matter.




                                                                                                        Document Submitted for Filing to MI Oakland County 6th Circuit Court.
                                FIRST AFFIRMATIVE DEFENSE

          Plaintiff’s Complaint fails to state a cause of action against TouchPoint upon which relief

can be granted.

                               SECOND AFFIRMATIVE DEFENSE

          If Plaintiff was damaged, either as alleged in the Complaint or at all, such damages were

directly and proximately caused by the comparative negligence of others, whether or not parties

to this action, and Plaintiff’s recovery, if any, should be reduced in proportion of fault of those

others.

                                THIRD AFFIRMATIVE DEFENSE

          If Plaintiff was damaged, either as alleged in the Complaint or at all, TouchPoint did not

proximately cause any of the damages alleged.


                                                   5
9049281
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                     PageID.41    Page 41 of 42



                               FOURTH AFFIRMATIVE DEFENSE

          If Plaintiff was damaged, either as alleged in the Complaint or at all, such damages were

directly and proximately caused by Plaintiff, and Plaintiff’s recovery, if any, should be reduced

in proportion to her own degree of fault.

                                FIFTH AFFIRMATIVE DEFENSE

          Plaintiff’s losses and damages, if any, resulted from or were caused by intervening or

superseding causes not attributable to TouchPoint.

                                SIXTH AFFIRMATIVE DEFENSE

          If Plaintiff was damaged, either as alleged in the Complaint or at all, such damages were

directly and proximately caused by others whom TouchPoint did not direct or control.

                              SEVENTH AFFIRMATIVE DEFENSE

          If Plaintiff was damaged, either as alleged in the Complaint or at all, then her damages




                                                                                                       Document Submitted for Filing to MI Oakland County 6th Circuit Court.
should not include those Plaintiff could have prevented with reasonable care and diligence.

                               EIGHTH AFFIRMATIVE DEFENSE

          Plaintiff failed to join all necessary parties pursuant to MCR 2.205.

                                NINTH AFFIRMATIVE DEFENSE

          TouchPoint reserves the right to rely on additional affirmative defenses that are revealed

through discovery and investigation in this case.




                                                   6
9049281
Case 2:19-cv-10022-PDB-RSW ECF No. 1 filed 01/03/19                  PageID.42      Page 42 of 42



                                        JURY DEMAND

          TouchPoint, by and through undersigned counsel, joins in Plaintiff’s demand for a trial

by jury.

          WHEREFORE, having fully answered the Complaint, TouchPoint prays that the

Complaint be dismissed with the costs of defending this action being awarded to TouchPoint,

and for such other and further relief as the Court and jury deem just and proper.



                                                 Respectfully submitted,
Dated: December 8, 2018
                                                 /s/ Marcus R. Sanborn
                                                 Marcus R. Sanborn (P69565)
                                                 BLEVINS SANBORN JEZDIMIR ZACK PLC
                                                 1842 Michigan Ave.
                                                 Detroit, Michigan 48216
                                                 Phone: (313) 338-9500
                                                 Email: msanborn@bsjzlaw.com

                                                 Attorneys for Defendant TouchPoint Support




                                                                                                    Document Submitted for Filing to MI Oakland County 6th Circuit Court.
                                                 Services


                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing pleading has been served via the Court’s e-
filing service on:

William E. Gray, P45492
COCHRAN, KROLL & ASSOCIATES, P.C.
15510 Farmington Road
Livonia, Michigan 48154
Telephone: (734) 425-2400
Facsimile: (734) 425-7885
Email: wgray@cochranlaw.com


                                                 /s/ Marcus R. Sanborn
                                                 Marcus R. Sanborn




                                                 7
9049281
